Knowlton, C. J.
The exceptions presented by this bill were taken at a trial in the Superior Court, on an appeal from the Land Court upon a petition for the registration of a title. The questions at the trial were many and complicated, having reference to titles which the respective parties sought to establish under a grant from the town of Gloucester, made in 1707, of a neck of land lying on the sea. There was also a claim by adverse possession. The questions of law now to be considered are few and simple.
Immediately after the beginning of the trial the respondents asked the judge to rule that they were entitled to have all questions of fact tried by the jury, and were not limited to the ques*11tians raised by the issues framed by the judge of the Land Court. The judge refused the ruling and. the respondents excepted.
By the R. L. c. 128, § 18, as amended by the St. of 1902, c. 458, it is provided that, upon an appeal from the Court of Land Registration to the Superior Court, issues shall be framed in the Court of Land Registration. It also is provided that “ no matters shall be tried in the Superior Court except those specified in the appeal.” In the St. of 1904, c. 448, which enlarges the jurisdiction of the Court of Land Registration, and changes its name to the Land Court, there are the same provisions. The appeal provided for in this act is an “ appeal for a jury trial on the facts.” The St. of 1905, c. 288, makes all appeals from the Land Court to the Superior Court “appeals for a jury trial on the facts.” It requires the judge of the Land Court, when such an appeal is taken, to file in the Superior Court a full report of his decision, and all the facts found by him, so far as they relate to any of the questions involved in the appeal, and makes his report prima facie evidence at the trial in the Superior Court. As no matters can be tried in the Superior Court except those specified in the appeal, and as the judge of the Land Court is to frame issues for the trial, a question arises whether, if these issues are found insufficient properly to present all the matters specified in the appeal, it is in the power of the Superior Court, on application of a party, to frame additional issues relating to the matters so specified. Although the statute is silent on this point, we think it would be too strict a rule to hold that there is no power in the Superior Court to modify or enlarge the issues, if it should plainly appear that they are not adequate properly to present the matters specified in the appeal. The statute requires the judge of the Land Court to frame these issues, because, from the trial of the case, he would be expected to know better than any one else what questions should be presented to a jury for the determination of the matters involved in the appeal. For this reason, we should expect that the Superior Court would not frame additional issues, or change the existing issues, except for very good reasons. But the appeal to the Superior Court leaves the Land Court with no power to allow amendments of the issued after the appeal is entered in *12the Superior Court, and as there is no prohibition of the Superior Court against allowing such amendments, we see no good reason for saying that the issues cannot be amended in the Superior Court. These issues are for the purpose of settling the matters specified in the appeal, and there should be power, at any time, to adapt them to these matters by a change of form if necessary.
On the other hand, the appeal states the whole case for a jury trial on the facts, and thus determines the jurisdiction of the Superior Court. By the express terms of the statute, the Superior Court can deal with no matters except those specified in the appeal.
As the appeal in the present case was, by its language, limited to the matters which appear in the issues filed with it for the trial in the Superior Court, the jurisdiction given by the appeal was no broader than the statement in the issues. The request for a ruling was therefore rightly refused.
The other exceptions all relate to questions of evidence. The testimony of the petitioner, that he paid $9,000 for the land, was a fact proper to be considered, as bearing on the question whether his possession was adverse, and under a claim of right. For the same reason proof that his predecessor in title and possession brought an action for trespass against the Gloucester Street Railway Company, for constructing its railway over a part of the land, was competent. So also was the testimony of this same predecessor that, while he held the land under a deed, he built a cottage upon it, which cost him about $1,200. See Wishart v. McKnight, 178 Mass. 356; Jordan v. Riley, 178 Mass. 524. Declarations of a former occupant of the property, now deceased, who then claimed under a deed, were testified to by different witnesses.* These were all competent under the R. L. c. 175, § 66. Dixon v. New England Railroad, 179. Mass. 242, 246. Stocker v. Foster, 178 Mass. 591, 602. Some of them were also admissible at common law. See Daggett v. Shaw, 5 Met. 223; Wood v. Foster, 8 Allen, 24.
The question put by the respondents to the conveyancer who *13had examined this title, as to whether or not in his opinion “ the petitioner could be said to have a good title to all the land included in the description in the petition or whether his record title is good only so far as it relates to the share or portion which belonged originally to Jeremiah Parsons,” was rightly excluded. Seemingly it called for the opinion of the witness on questions of law, as well as on questions of fact, on neither of which was his opinion competent.

.Exceptions overruled.


 Some of the declarations were made on the land by the former occupant, who was a predecessor in title of the plaintiff, in pointing out the boundaries claimed by him. Other declarations related to his occupation of the land.